19-10747-shl          Doc 163         Filed 08/22/19         Entered 08/22/19 12:54:21      Main Document
                                                            Pg 1 of 2


DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue
New York, New York 10022
(212) 557-7200
David H. Wander, Esq.
dhw@dhclegal.com

Attorneys for Counsel Financial II, LLC, LIG Capital LLC,
and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
In re:                                                              Chapter 11

JEFFREY LEW LIDDLE,                                                 Case No. 19-10747-shl

                                         Debtor.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

          STIPULATION AND ORDER EXTENDING DEADLINE FOR COUNSEL
          FINANCIAL II, LLC, LIG CAPITAL LLC, AND COUNSEL FINANCIAL
              HOLDINGS LLC TO FILE COMPLAINT AGAINST DEBTOR
                  OBJECTING TO DISCHARGEABILITY OF DEBT

          WHEREAS, on March 11, 2019, the debtor filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code; and

          WHEREAS, the deadline for Counsel Financial II LLC, LIG Capital LLC and/or

Counsel Financial Holdings LLC (collectively the “Creditors”) to file a complaint against the

debtor objecting to the dischargeability of debt is presently August 16, 2019 (the “Complaint

Deadline”), pursuant to a prior Stipulation and Order executed by the parties on July 17, 2019

and filed by the Court on July 17, 2019 (Doc 131); and

          WHEREAS, the Debtor has agreed to the Creditors’ request for an additional thirty (30)

day extension of the Complaint Deadline;




1" = "1" " 663043v.1" "" 663043v.1
19-10747-shl        Doc 163          Filed 08/22/19    Entered 08/22/19 12:54:21      Main Document
                                                      Pg 2 of 2


         NOW, THEN, IT IS HEREBY STIPULATED AND AGREED by and between the

undersigned parties, which stipulation when “so ordered” by the U.S. Bankruptcy Court shall

constitute an order of the Court as follows:

         1.       The Complaint Deadline for the Creditors is extended for an additional thirty (30)

days to September 16, 2019.


Dated: New York, New York
       August 16, 2019                                DAVIDOFF HUTCHER & CITRON LLP

                                            By: /s/ David H. Wander
                                                David H. Wander, Esq.
                                            605 Third Avenue
                                            New York, New York 10022
                                            (212) 557-7200
                                            dhw@dhclegal.com
                                            Attorneys for Counsel Financial II, LLC, LIG Capital LLC,
                                            and Counsel Financial Holdings LLC



Dated: New York, New York
       August 16, 2019                                       FOLEY HOAG, LLP

                                                      By: /s/ William Gray
                                                          William Gray, Esq.
                                                      1301 Avenue of the Americas
                                                      New York, New York 10019
                                                      Attorneys for Debtor and Debtor in Possession

THIS STIPULATION IS “SO ORDERED”
THIS 22nd DAY OF AUGUST, 2019


/s/ Sean H. Lane
HONORABLE SEAN H. LANE
UNITED STATES BANKRUPTCY JUDGE




1" = "1" " 663043v.1" "" 663043v.1                      2
